Case 1:17-cv-02374-RRM-ST Document 105-1 Filed 04/30/21 Page 1 of 8 PageID #: 1076




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------X
  CAPITAL 7 FUNDING,
                                                                       Docket No. 17-cv-2374
                            Plaintiff,

                            - against -                                DECLARATION IN SUPPORT
                                                                       OF MOTION FOR A DEFAULT
  WINGFIELD CAPITAL CORP., et al.,                                     JUDGMENT AND IN
                                                                       OPPOSITION TO
                                                                       DEFENDANTS’ MOTIONS TO
                                                                       VACATE
  -----------------------------------------------------------------X


   DECLARATION OF NICHOLAS BOWERS IN SUPPORT OF PLAINTIFF’S MOTION
                      FOR A DEFAULT JUDGMENT

  I, Nicholas Bowers, declare pursuant to 28 U.S.C. § 1746 under penalty of perjury that the
  following is true and correct:

      1. I am an associate with the law firm Gary Tsirelman, P.C. and am counsel for Plaintiff

           Capital 7 Funding (“Capital 7”) in this matter. I have personal knowledge of the facts set

           forth in this declaration, and would testify to their truth in a court of law if required to do

           so.

      2.   I submit this declaration under the penalty of perjury in support of Plaintiff’s motion for a

           default judgment against Wingfield Capital Corporation (“Wingfield”), Burgis Sethna,

           a/k/a Seth Burgess (“Sethna”), Heath Wagenheim (“Wagenheim”), Joseph Rabito

           (“Rabito”), and Damina Laljie, a/k/a Damian Laltie (“Laljie”) pursuant to Federal Rule of

           Civil Procedure 55(b)(2), along with any other and further relief the Court may deem just

           and proper. I also submit this declaration in support of Capital 7’s opposition to

           Defendants’ motions to vacate their certificates of default.

      3. Plaintiff seeks a default judgment against the Defendants as follows:
Case 1:17-cv-02374-RRM-ST Document 105-1 Filed 04/30/21 Page 2 of 8 PageID #: 1077




           a. On Plaintiff’s First Cause of Action against all Defendants for violations of the civil

                RICO statute, 18 U.S.C. § 1962(c);

           b. On Plaintiff’s Second Cause of Action against all Defendants for violations of the civil

                RICO statute, 18 U.S.C. § 1962(d);

           c.   On Plaintiff’s Third Cause of Action against Defendants Wingfield, Sethna, and

                Wagenheim for common law fraud;

           d. On Plaintiff’s Fourth Cause of Action against all Defendants for aiding and abetting

                fraud;

           e. On Plaintiff’s Fifth Cause of Action Defendants Wingfield, Sethna, and Wagenheim

                for unjust enrichment;

           f. On Plaintiff’s Sixth Cause of Action against all Defendants for breach of contract;

                and

           g. On Plaintiff’s Seventh Cause of Action against all Defendants for conversion.

  I.      Relevant Facts

          a. Procedural History

       4. Capital 7 initiated this action by filing its initial Complaint on April 20, 2017.

          ECF No.1

       5. Capital 7 subsequently filed a Second Amended Complaint on August 31, 2017.

          ECF 26.

       6. Pursuant to the Court’s Order, Capital 7 filed a RICO Statement with further

          details on February 1, 2018. ECF No.33.

       7. Defendants, including the Metcalf Defendants, filed motions to dismiss on

          June 21, 2019. ECF No. 78-81.
Case 1:17-cv-02374-RRM-ST Document 105-1 Filed 04/30/21 Page 3 of 8 PageID #: 1078




     8. The Court denied the Metcalf Defendants’ motion to dismiss in its entirety on

        May 29, 2020. ECF No. 82.

     9. The parties attended a telephonic discovery scheduling conference with Judge

        Tiscione on June 11, 2020. ECF No. 83.

     10. Thereafter, Defendants failed to file answers to the Complaint. As a result,

        Capital 7 filed requests for certificates of default against all Defendants on

        July 20, 2020. ECF Nos. 84-88.

     11. The Clerk of Court entered defaults against all Defendants on July 27, 2020.

        ECF Nos. 89-93.

     12. Thereafter, the Defendants did not file anything with the Court until January

        11, 2021, when Defendants Wingfield, Sethna, and Wagenheim sought an

        extension of discovery deadlines and requested the Court to set aside the

        entries of default. ECF Nos. 95 and 96.

     13. At no time between the June 11, 2020 discovery conference and their January

        11 filings did counsel for any Defendant attempt to contact counsel for Capital

        7.

     14. Counsel for Defendants had contacted counsel for Plaintiff via email and

        telephone prior to the June 11, 2020 discovery conference. Plaintiff’s counsel

        has not changed any telephone number or email address since prior to filing

        this suit.

        b. Summary of Plaintiff’s Allegations
Case 1:17-cv-02374-RRM-ST Document 105-1 Filed 04/30/21 Page 4 of 8 PageID #: 1079




     15. As set forth more fully in the Second Amended Complaint (”Complaint”) filed

        at ECF No. 26, Defendants organized a scheme to defraud Plaintiff through

        the operation of a joint venture between Plaintiff and Defendant Wingfield

        Capital Corporation (“Wingfield”) organized as 3 Leaf Capital, LLC (“3 Leaf”),

        which Defendants induced Plaintiff to join.

     16. 3 Leaf purportedly operated as a purchaser of future receivables from

        companies needing to raise money in the short term. Compl. ¶27. 3 Leaf would

        provide its customer businesses with immediate payments of capital in

        exchange for a part of the customers’ future receivables. Id. ¶28. In most cases,

        the customers would purportedly enter into an arrangement with 3 Leaf

        pursuant to which a portion of their daily credit or debit card receipts would

        automatically be electronically transferred each day into 3 Leaf’s account, over

        which Defendants had control. Id. ¶29. In some cases, the amounts were

        automatically deposited each day into Wingfield’s account or a purported

        lockbox account over which Defendants had control. Id. ¶140.

     17. Defendants Rabito, Wagenheim, and Laljie were all responsible for the day-to-

        day management of 3 Leaf, its staff, and its operations. Id. ¶26. Although

        Defendants agreed to provide half of the start-up capital for 3 Leaf, Defendants

        never did so and relied entirely on Capital 7 to provide funds for each and every

        purported receivables purchase. Id. ¶¶24, 42. In all cases, Defendants asked

        Capital 7 to provide all necessary funds to purchase the receivables from

        purported customers. Id. ¶42. Many of the customers either did not exist or
Case 1:17-cv-02374-RRM-ST Document 105-1 Filed 04/30/21 Page 5 of 8 PageID #: 1080




        were paid kickbacks by Defendants to pose as legitimate customers. Id. ¶¶44-

        50.

     18. Defendants concealed their fraud by allowing a portion of many customers’

        automatic payments to be made into 3 Leaf’s account, or by redirecting

        payments into accounts under Defendants’ control without informing Capital

        7. Id. ¶51. In other cases, defendants misrepresented that the customers had

        ceased payments when, in reality, Defendants merely redirected the automatic

        payments into their own accounts or received a direct kickback from the

        purported customer. Id. ¶¶44-45. Defendants also induced Plaintiff to make

        payments to Defendants for phony business costs and fees, particularly for

        independent sales organization (“ISO”) fees supposedly payable to an outside

        broker for each and every transaction with a customer. Id. ¶47. Defendants at

        all times knew that 3 Leaf’s actual purpose was to be a vehicle for their scheme

        to defraud Plaintiff.

        c. Additional Relevant Facts

     19. The undersigned’s wife gave birth to a new child on October 27, 2020. From that date until

        December 2020, the undersigned was on parental leave from work. The undersigned

        continued to communicate with opposing counsel on other matters, his colleagues, and

        courts as needed during this time.

     20. Beginning in December 2020, the undersigned returned to work part-time. During this

        time, the undersigned not only communicated with counsel on other matters as needed, but

        also performed substantive work on cases as needed.

     21. The undersigned returned to work full-time on February 15, 2021.
Case 1:17-cv-02374-RRM-ST Document 105-1 Filed 04/30/21 Page 6 of 8 PageID #: 1081




     22. The undersigned never communicated to defense counsel that Defendants Laljie and Rabito

        were anything but full participants in the scheme to defraud Plaintiff.

     23. Attached hereto is a true and correct copy of the operating agreement pertaining to 3 Leaf

        signed by representative of Plaintiff and Defendant. The agreement identifies Defendant

        Laljie as a managing member of Defendant Wingfield.

        d. Capital 7’s Damages

     24. As set forth in the accompanying declaration of Farid Peysakhov, the total damages

        Plaintiff has incurred as a result of Defendants’ fraudulent scheme is contained in the

        spreadsheet prepared by counsel and attached hereto as Exhibit 2 contain information

        extracted from a summary of payments made by Plaintiff to Defendants for each purported

        deal with a purported customer of 3 Leaf. This summary was prepared and maintained in

        the ordinary course of Plaintiff’s business.

     25. The damages are calculated based on the summary as reflected in the attached spreadsheet

        as follows.

     26. As a result of Defendants’ fraudulent scheme, Plaintiff paid $2,539,300.00 to Defendants

        for the purchase of receivables from 3 Leaf’s customers and $253,920.00 for fraudulent

        ISO costs and fees. Plaintiff thus paid Defendants a total of $2,793,220.00 as a result of

        Defendants’ fraudulent scheme.

     27. Defendants have repaid Plaintiff $1,619,881.00 to date, all prior to the commencement of

        this suit. A total of $1,173339.00 remains to be paid by Defendants to reimburse just the

        amount Plaintiff paid them.
Case 1:17-cv-02374-RRM-ST Document 105-1 Filed 04/30/21 Page 7 of 8 PageID #: 1082




     28. Defendants promised Capital 7 a total repayment of $3,517,234.00. Less the amount

        Defendants repaid prior to this suit and in addition to the fraudulent ISO fees paid by

        Plaintiff, a total of $2,151,273.00 remain unpaid to Plaintiff.

     29. Capital 7 is entitled to treble damages under the RICO Act, as explained in the

        accompanying memorandum of law.

     30. Capital 7 is also seeking pre-judgment interest on its claims, as set forth in the

        accompanying memorandum of law. Capital 7’s calculation is less advantageous than the

        maximum allowed by the C.P.L.R.

     31. Capital 7 thus seeks a total judgment jointly and severally against Defendants

        of $7,228,277.00 under the RICO act. This amount consists in part of

        $1,897,353.00 in expectation damages plus $253,920 paid in fraudulent ISO

        fees trebeled to $6,453,819.00 before prejudgment interest. To this amount is

        added $774,458.28 in prejudgment interest, calculated by adding the total

        expectation damages to the fraudulent ISO fees, which is $2,151,273.00, and

        calculating four years of 9% pre-judgment non-compounded interest per year

        based on that sum.

     32. No prior request for the relief sought by Capital 7 has been made to this Court or any other

        tribunal.

     33. A proposed Order Granting Default Judgment is attached hereto as Exhibit 3.

     34. As required by Local Civil Rule 55.2(c), I certify that a copy of all papers submitted in

        support of this motion have been mailed to the Defendants at the offices of their counsel.

        Specifically, copies have been sent to:

        Daniel L. Bibb, Esq.
        The Law Office of Daniel L. Bibb, LLC
Case 1:17-cv-02374-RRM-ST Document 105-1 Filed 04/30/21 Page 8 of 8 PageID #: 1083




         261 Madison Avenue, 12th Floor
         New York, New York 10016

         And

         Steven A. Metcalf II, Esq.
         Metcalf & Metcalf, P.C.
         99 Park Avenue, 25th Floor
         New York, NY 10016

     35. Capital 7 has also emailed courtesy copies of all papers to counsel for Defendants.

     36. I declare under the penalty of perjury that the foregoing is true and correct to the best of

         my knowledge, information, and belief, and that the amounts herein are accurate and owed

         to the Plaintiff.


  WHEREFORE, it is respectfully requested that the Court grant Plaintiff’s application for a default

  judgment and deny Defendants’ motions to vacate the entries of default against them.



  Dated: Brooklyn, New York
         March 12, 2021

                                               Respectfully Submitted,
                                               __________________
                                               Nicholas Bowers, Esq.
